Citation Nr: 0012159	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-18 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of initial rating for service-connected post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which granted service 
connection for PTSD and assigned a rating of 30 percent, 
effective from the date of the veteran's claim in June 1998. 


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as dysthymic mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, disturbances of motivation, 
and difficulty in establishing and maintaining effective work 
and social relationships.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for entitlement to the 
assignment of an initial rating of 50 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim of disagreement with the 
assignment of an initial rating for service-connected PTSD 
that is plausible.  With regard to initial ratings, an appeal 
from an award of service connection and initial rating is a 
well-grounded claim as long as the rating schedule provides 
for a higher rating and the claim remains open.  See Shipwash 
v. Brown, 
8 Vet. App. 218, 224 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a). 

The veteran contends that his rating should be increased.  He 
specifically contends that he experiences suicidal thoughts, 
nightmares, sleep disturbance, anxiety, fear, poor 
concentration, poor memory, almost daily panic attacks, and 
cannot stand to be around people, which causes him to isolate 
himself. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).

Under Diagnostic Code 9411, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.

VA outpatient treatment records in August and September 1998 
reflect that psychological testing revealed a high level of 
emotional distress.  The entries reflect the examiner's 
opinion that the veteran was very severely depressed, 
confused, angry, anxious, cried easily, and thought about 
killing himself, though he was not felt to be imminently 
suicidal.  The entries also reflect that the veteran reported 
that he slept less than 4 hours per night, with frequent 
nightmares, had an exaggerated startle response, and had been 
making verbal threats to his wife.  The Axis I diagnoses was 
chronic PTSD, and the assigned Global Assessment of 
Functioning (GAF) score was 50.  

A letter statement from Leonard Porter, M.S.W., dated in 
October 1998 reflects his assessment that the veteran's 
symptoms were consistent with PTSD.  The symptoms included 
survivor guilt, agitiation, inability to maintain close 
relationships with extended family members, no social 
interaction outside the immediate family, and hiding at the 
sound of thunder or loud noises.  The social worker 
summarized that PTSD impacted "virtually all areas of [the 
veteran's] life."  

At a VA PTSD examination in April 1999, the examiner noted 
the veteran's history and reporting of symptoms, including 
recurrent nightmares involving his duties in the Navy, fear 
of being involved in an explosion, recurrent dreams about a 
dead body, being jumpy, suspicioun of others, poor 
concentration, psychomotor agitation, angry outbursts.  
Difficulty sleeping was also included as a symptom, and this 
was confirmed by the veteran's wife.  The veteran reported an 
"okay" relationship with his children.  Mental examination 
revealed a dysthymic mood.  The Axis I diagnoses were PTSD, 
recurrent major depression, and alcohol dependence in full 
remission.  The examiner assigned a GAF score of 70.  

A psychosocial assessment by Elaine Tripi, Ph.D., dated in 
May 1999, reflects the veteran's complaints of difficulty 
relating to others, memory problems, that he cried easily, 
had frequent intrusive and involuntary thoughts regarding his 
Navy experience, and experienced numbing of emotions, 
nightmares, and survivor's guilt.  The Axis I diagnosis was 
chronic severe PTSD.  The assigned GAF score was 40.

In a September 1999 statement, the veteran's wife wrote that 
the veteran had lost interest in things in which he formerly 
had been interested, that he became agitated and jittery, 
especially during thunder and lightning storms, and that he 
was unable to cope with people and many activities of daily 
living.

After reviewing the medical evidence of record, the Board 
finds that the assignment of an initial rating of 50 percent 
for the entire period of the veteran's claim is warranted.  
The veteran's PTSD is primarily manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as dysthymic mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and difficulty in establishing and 
maintaining effective work and social relationships.

The symptomatology of occupational and social impairment, due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), and chronic sleep 
impairment is encompassed by a 30 percent rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.130, Diagnostic 
Code 9411.  While the veteran was noted to have memory loss, 
this symptom has been attributed to his non-service-connected 
residuals of a stroke, even though even mild memory loss is a 
symptom contemplated by a 30 percent rating.  

However, the evidence also reflects that the veteran's 
service-connected PTSD is manifested by symptomatology 
contemplated by a 50 percent rating, including occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as disturbances of 
motivation, dysthymic mood, and difficulty in establishing 
and maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  In making the 
determination that the evidence demonstrates that a 50 
percent rating is warranted, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

However, the preponderance of the evidence is against 
entitlement to a 70 percent rating for any period during the 
pendency of the claim on appeal.  The evidence does not 
reflect that the veteran's service-connected PTSD was at any 
time during this appeal manifested by any of the additional 
criteria for a 50 percent rating (panic attacks occurring 
more than once a week, flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, or impairment of memory, 
impaired judgment, or impaired abstract thinking).  Likewise, 
the evidence does not reflect that the veteran's service-
connected PTSD was at any time during this appeal manifested 
by almost all of the criteria for a 70 percent rating, such 
as deficiencies in most areas due to such symptoms as 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or the inability to establish and 
maintain effective relationships.  Although the veteran 
suffers panic attacks, he indicated in October 1998 that 
these were associated with thunder, lightning, or loud 
noises.  His depression or panic does not appear to be near-
continuous so as to affect the ability to function 
independently, appropriately, and effectively.  While the 
veteran is not able to function independently, according to 
his wife's testimony and a June 1999 VA housebound 
examination report, this is attributable to five disorders 
other than his service-connected PTSD.  As the veteran is 
able to maintain effective immediate family relationships, 
and some extended family relationships that are not 
"close," there is no indication that he meets the criterion 
of being unable to establish or maintain effective 
relationships.  The Board notes that the veteran has reported 
on occasion that he has suicidal thoughts, which is confirmed 
by his wife's statement, though this one criterion alone does 
not reflect a disability picture more nearly approximating a 
70 percent rating.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant), 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Richard v. Brown,  9 Vet.  
App. 266 (1996).  A 51 to 60 GAF score indicates moderate 
symptoms or "moderate difficulty in social, occupational, or 
school functioning."  Carpenter  v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF score of 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia), or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, and has 
some meaningful interpersonal relationships. 

With regard to the veteran's assigned GAF score, it must be 
borne in mind that the GAF score is based on all of the 
veteran's psychiatric impairments.  When determining the 
appropriate rating for the veteran's service-connected PTSD, 
however, only psychiatric impairment attributable to this 
disability may be considered.  The Board notes that the 
veteran has suffered a cerebrovascular accident and seizure 
disorder, to which have been attributed memory problems, 
which may not be considered in the assignment of a rating for 
PTSD.  It should be noted that the GAF scores assigned in 
October 1998 (50), January 1999 (70), and May 1999 (40) 
included psychiatric impairment attributable to the veteran's 
diagnosed non-service-connected residuals of stroke.

The October 1998 report which assigned a GAF score of 50 was 
conducted by a social worker, based on the outpatient 
treatment records and the veteran's history.  With regard to 
the weight to assign the GAF scores of record, the Board 
notes that the VA examination of January 1999, which assigned 
a GAF score of 70, was conducted by a psychiatrist, was based 
on a review of the veteran's claims file (which included the 
October 1998 social worker report), and appears to have 
recorded a thorough history and current complaints of the 
veteran with the assistance of his wife.  The May 1999 
psychosocial assessment was conducted by a psychologist, and 
the diagnoses and opinion were based on a clinical interview 
with the veteran and his wife, and a review of prior 
psychological testing.  As the January 1999 examination was 
conducted by a psychiatrist, was based on a more thorough 
history than the May 1999 psychosocial examination, and had 
the benefit of review of the October 1998 social work report, 
the Board has considered the findings and diagnoses in all of 
these reports, but finds the January 1999 report's assignment 
of GAF score of 70 (which reflects mild symptomatology or 
some impairment but generally functioning well with some 
meaningful interpersonal relationships) to be of more weight 
than the other GAF scores assigned.  Nevertheless, the 
overall assessment reflected by a GAF score is less probative 
than the more specific clinical findings and symptomatology, 
which are measured by the specific rating criteria under 
Diagnostic Code 9411. 

For these reasons, the Board finds that, with the resolution 
of reasonable doubt in the veteran's favor, the schedular 
criteria for entitlement to the assignment of an initial 
rating of 50 percent for PTSD in this case have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.  Additionally, the Board finds that a 
staged rating is not warranted, as the evidence does not 
demonstrate that the veteran's PTSD was significantly better 
or worse during the appeal period.  Fenderson.



ORDER

A 50 percent rating for the veteran's service-connected PTSD 
is granted, subject to the governing criteria regarding the 
payment of monetary awards. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

